                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS


MARK HALE, TODD SHADLE,
and LAURIE LOGER, on behalf of
themselves and all others similarly situated,

Plaintiffs,

v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, EDWARD
MURNANE, and WILLIAM G. SHEPHERD,

Defendants.                                          No. 12-0660-DRH


                    AMENDED MEMORANDUM and ORDER
Herndon, District Judge:

                                    Introduction

      Now before the Court are Plaintiffs’ Motion for Final Approval of Settlement

(Doc. 953) and Plaintiffs’ Motion for Attorneys’ Fees and Costs (Doc. 952). The

Court has also received Defendant State Farm Mutual Automobile Insurance
Company’s Brief in Support of Final Approval of Class Settlement (Doc. 971). On

December 13, 2018, the Court held a hearing on the motions and orally granted the

motions in detail. Based on the reasons stated in the record and the following, the

Court concludes that under the facts of this case: (1) the Settlement is fair,

reasonable, and adequate; and (2) Class Counsel’s requested fees and expenses are

reasonable and reflect a fair ex ante price for their services.

      Out of the approximately 4.7 million class members—many of whom

received direct, individual notice—only one person, Lisa Marlow, objected to the

proposed Settlement and fee request (Doc. 961).            The Court has carefully


                                          -1-
considered the arguments raised in Ms. Marlow’s objection and finds them

unpersuasive.

                                    Background
      The facts underlying this lawsuit stretch back more than twenty years. In

1997, consumers filed a proposed nationwide class action, Avery v. State Farm

Mutual Automobile Insurance Co. (“Avery”), alleging that State Farm violated

consumer protection laws and breached its contracts with policy holders by

equipping their vehicles with sub-standard non-OEM parts.                A class of

approximately 4.7 million insureds was certified and, after a multi-week trial in

1999, they secured a $1.18 billion verdict. That verdict was reduced to $1.056

billion by the intermediate court of appeals but otherwise upheld. State Farm then

petitioned for review in the Illinois Supreme Court, and shortly thereafter, in 2002,

it was announced that there would be a vacancy on that Court in 2004.

      At that time, as Plaintiffs alleged in this lawsuit, State Farm and its co-

defendants engaged in a scheme to (1) secretly recruit then-trial Judge Karmeier to

run for the open seat on the Illinois Supreme Court, before which the billion-dollar

judgment against State Farm in Avery was pending; (2) help organize and manage

his campaign behind the scenes; (3) covertly funnel millions of dollars (well over a

majority of all reported campaign funds) to support the Karmeier campaign through

intermediary organizations over which it exerted considerable influence; and (4)

after helping to secure Justice Karmeier’s election, obscure, conceal, and

misrepresent the degree and nature of their support so that Justice Karmeier could

participate in the Avery deliberations. In this Hale action, filed in 2012, Plaintiffs

maintained that this scheme violated the Racketeer Influenced Corrupt

Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c)-(d), and deprived them of an

impartial forum and their property interest in the Avery judgment. The operative




                                         -2-
Complaint in this case, which was entered as part of the Settlement, the Second

Amended Complaint, includes both RICO and unjust enrichment claims.

      Defendants denied—and continue to deny—any wrongdoing and vigorously

opposed all of Plaintiffs’ claims. Defendants have asserted myriad defenses in this

litigation, including Rooker-Feldman, res judicata, collateral estoppel, Noerr

Pennington, statute of limitations, and various other RICO element specific

defenses. State Farm considers this settlement to be one which it is settling under

the unjust enrichment claim rather than the alleged RICO claims.

      The litigation that ensued was long and extremely hard-fought. The discovery

process involved dozens of disputes overseen by Magistrate Judge Williams,

including no less than 50 discovery conferences, the production and review of

hundreds of thousands of pages of documents, and 68 depositions. Furthermore,

over the course of more than six years of litigation, the parties briefed

approximately 100 contested motions, including: (1) motions to dismiss by each

defendant and a petition for a writ of mandamus to the Seventh Circuit from the

order denying the motions; (2) a motion for class certification, and two petitions to

the Seventh Circuit for permission to leave to appeal from the orders granting class
certification and later clarifying the order granting class certification; (3) two
separate and extensive summary judgment motions on, among other issues,

Rooker-Feldman, claim and issue preclusion, Noerr-Pennington, statute of

limitations, and RICO causation and injury; and (4) dozens of motions in limine

and Daubert motions. The parties then prepared fully for what was to be a six-week

trial and selected a jury. On the day of opening statements—and with the assistance

of a Court-appointed settlement master—the parties announced a proposed

settlement.

      The proposed Settlement secures a non-reversionary cash fund of $250

million. Doc. 941 ¶ 8. Each member of the class—the definition of which was set


                                         -3-
forth both in the order certifying the identical litigation class and in the Court’s

preliminary approval order—is entitled to an equal, pro-rata share of the fund. Id.

§ A(l). Settlement checks will be delivered automatically to the approximately 1.43

million class members whose addresses are known. Id.; see also Doc. 973 at 4.

The remaining class members must submit relatively simple claim forms to

establish class membership. Doc. 941 § A(l). If any funds remain after initial

distributions, efforts at re-distribution to Class members—including redistribution

to claimants—will continue until redistribution become impracticable. Id. ¶ 15. In

no event will there be a reversion to Defendants. Id.

      The common fund will also cover the cost of settlement notice and

administration as well as attorneys’ fees and costs.     Here, Class Counsel has

requested 33.33% of the common fund—net of the $2.1 million in estimated costs

for settlement notice and administration, but inclusive of interest accrued on the

fund at the time of payment. Doc. 954 at 3. They also seek reimbursement of

$6,971,852.80 in litigation costs and expenses and awards of $25,000 for each of

the three Class Representatives. Id.

      The Court previously granted preliminary approval to the Settlement and the
notice plan (Docs. 942, 947), after which comprehensive direct and publication
notice was implemented to reach the approximately 4.7 million class members.

Pursuant to a schedule set by this Court, Plaintiffs moved for final approval of the

Settlement and Class Counsel moved for an award of attorneys’ fees and costs.

Docs. 953-54. As noted above, one person objected to the terms of the Settlement

and Class Counsel’s fee request (Doc. 961), and her objection was thoroughly

addressed in separate filings submitted by both Plaintiffs and Defendants (Docs.

971-73). The Court then held a fairness hearing and has considered all arguments

raised at the hearing and in the written submissions before the Court.




                                         -4-
                                      Analysis

I.    Final Approval of the Settlement
      The newly amended Rule 23 requires courts to determine whether a

proposed settlement is “fair, reasonable, and adequate” after considering whether:
      (A) the class representatives and class counsel have adequately represented
      the                                                                      class;
      (B)        the     proposal     was       negotiated     at   arm’s     length;
      (C) the relief provided for the class is adequate, taking into account:
          (i) the costs, risks, and delay of trial and appeal;
          (ii) the effectiveness of any proposed method of distributing relief to the
          class, including the method of processing class-member claims;
          (iii) the terms of any proposed award of attorney’s fees, including timing
          of payment; and
          (iv) any agreement required to be identified under Rule 23(e)(3); and
      (D) the proposal treats class members equitably relative to each other.
Fed. R. Civ. P. 23(e)(2). These considerations overlap with the factors previously

articulated by the Seventh Circuit, which include: (1) the strength of the plaintiff’s

case compared to the terms of the settlement; (2) the complexity, length, and

expense of continued litigation; (3) the amount of opposition to the settlement; (4)

the presence of collusion in gaining a settlement; (5) the stage of the proceedings

and the amount of discovery completed. See, e.g., Synfuel Techs., Inc. v. DHL

Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006); Gen. Elec. Capital Corp.

v. Lease Resolution Corp., 128 F.3d 1074, 1082 (7th Cir. 1997). All of these

factors, whether in Rule 23 or Seventh Circuit jurisprudence, favor approval of the

Settlement.

      A.      Adequacy of Representation—Rule 23(e)(2)(A)
      At the initial class certification stage, when class certification was granted for

trial purposes, the Court concluded that the Class Representatives and Class

Counsel were adequate.       Doc. 556 at 15-18. This remains true. The Class

Representatives have “no conflicts of interest” (id. at 16) and have invested

significant time and resources in this litigation for more than six years (Doc. 954-4


                                          -5-
¶ 11). Class Counsel have “extensive experience in prosecuting RICO claims, class

actions, and various complex cases” (Doc. 556 at 17) and have litigated this case

intensively, and successfully, for almost seven years (Doc. 954 at 5-6). Adequacy

of representation is uncontested and favors approval.

      B.     Arm’s Length Negotiations and Non-Collusiveness of Settlement
             Process—Rule 23(e)(2)(B) and the Seventh Circuit’s First Factor
      The settlement negotiations were conducted at arm’s length and overseen by

two experienced, Court-appointed mediators. The first mediation, overseen by

Judge James F. Holderman (Ret.), failed after more than a year of effort, after which

the Parties remained far apart. In the weeks leading up to trial, the Parties revived

the negotiations under the guidance of Court-appointed settlement master Randi

Ellis, and reached an agreement on the eve of opening statements. After considering

the extensive record, the Court previously found that “the Settlement Agreement

has been negotiated in good faith at arms’ length between experienced attorneys

familiar with the legal and factual issues of this case, and overseen by experienced

and Court-appointed mediators.” Doc. 942 at 2. No objector offers any reason to

disturb this conclusion. This factor, therefore, strongly favors final approval. See

Great Neck Capital Appreciation Inv. P’ship, L.P. v. PricewaterhouseCoopers,

L.L.P., 212 F.R.D. 400, 410 (E.D. Wis. 2002) (citation omitted) (“A strong

presumption of fairness attaches to a settlement agreement when it is the result of

this type of [arm’s length] negotiation.”).

      C.     Adequacy of the Relief Provided by the Settlement—Rule
             23(e)(2)(C) and the Seventh Circuit’s Second Factor
      As noted above, the Settlement secures a non-reversionary, $250 million

common     fund    that—after   deducting       the   cost   of   settlement   notice   and

administration, attorneys’ fees and costs, and class representative service awards—

will be available in equal shares to all class members. The Court concludes that




                                              -6-
this relief is more than adequate taking into account each of the Rule 23(e)(2)(C)

factors.

             1.     The Costs, Risks, and Delay of Trial and Appeal—Rule
                    23(e)(2)(C)(i)
      As noted above, this case settled after a jury had been empaneled and after

more than six years of intensive and extremely hard-fought litigation. Over the

course of this litigation, the Court ruled on motions to dismiss filed by all

Defendants, a heavily contested class certification motion, two different summary

judgment motions and accompanying Daubert motions, and literally dozens of pre-

trial Daubert motions and motions in limine, among many other disputed issues.

The Court also oversaw and regularly communicated with Magistrate Judge

Williams, who handled literally dozens of discovery disputes and held almost

monthly hearings and status conferences. The Court, along with the parties, also

prepared for what was to be a six-week trial. As a result of these efforts, the Court

is completely, fully, and thoroughly familiar with the many complex factual and

legal issues involved in this case. Indeed, the Court’s and the parties’ knowledge in

this case is likely as close to complete as one could ever achieve in a piece of

litigation, short of knowing what the jury and the court of appeals would do with

the trial for which the parties, and the Court, had fully prepared.

      Based on this knowledge and history, the Court concludes that the

Settlement provides fair, adequate, and reasonable relief to the class in light of the

costs, risks, and delay of trial and appeal. Plaintiffs faced many significant risks at

trial such as, among others, establishing all the elements of their causes of action,

including the disputed RICO proximate causation requirement, and a fact-based

statute of limitations inquiry. On appeal (which, given the history of this litigation,

would be inevitable), Plaintiffs faced additional significant and difficult issues,

including Rooker-Feldman, Noerr-Pennington, res judicata, and, again, statute of



                                          -7-
limitations and RICO-causation, among others. These points are well captured in

State Farm’s brief in support of final approval, which details what State Farm

believed was “the strength of [its] powerful factual and legal defenses and the

serious obstacles Plaintiffs would have faced at trial and on appeal.” Doc. 971 at

2. This brief makes clear both that significant risks remained and that, absent

resolution, State Farm was fully committed to continuing its spirited defense at trial

and on appeal.

      Regardless of the outcome of these proceedings, there can be no question

that they would have added significant costs and delay. The parties settled at the

beginning of what was to be a long and undoubtedly expensive trial. Moreover,

absent this proposed resolution, and considering the strong likelihood of post-trial

motions and appeals, the parties were unlikely to achieve a final disposition any

time soon.   This factor strongly favors final approval of the Settlement and is

particularly compelling given the length both of this litigation and the underlying

Avery litigation.

      The sole objector, Marlow, makes two points in arguing otherwise. First, she

believes that Plaintiffs had little risk because, among other reasons, many of the
issues discussed above “made their way to the Seventh Circuit, . . . and on each
occasion, Plaintiffs were the victors.” Doc. 961 at 7. Second, she claims that that

the proposed settlement secures only a miniscule percentage of the over $7 billion,

including interest and trebled damages, “the jury (or the Court)” had “few, if any,

alternatives but to award.” Id. at 5-6. Neither argument is persuasive.

      As noted above, real risk remained at trial on, among other issues, the statute

of limitations, RICO causation, and RICO injury. On appeal, moreover, all issues

were fair game, because, contrary to Marlow’s mistaken belief, the Seventh Circuit

did not issue any definitive rulings in its three orders denying State Farm’s petitions

for interlocutory appeal. As to the amount of the Settlement, Marlow’s assumption


                                          -8-
that post-judgment interest would automatically have been applied is incorrect.

The Court had yet to decide that issue (Doc. 905 at 31-32), and State Farm

adamantly maintained that such interest was unsupported by the law (Doc. 880 at

2). Finally, Marlow’s suggestion that the adequacy of the relief secured by the

Settlement must be measured against potential treble damages contravenes

established authority. See, e.g., Carnegie v. Household Int’l, Inc., 445 F. Supp. 2d

1032, 1035 (N.D. Ill. 2006) (“[I]n determining a settlement value, the potential for

treble damages should not be taken into account.”). 1
       To reiterate, based on its extensive history and intimate familiarity with this

litigation, the Court easily concludes that the relief secured by the proposed

settlement is fair, adequate, and reasonable in light of the costs, risks, and delay of

trial and appeal. See In re Mexico Money Transfer Litig., 164 F. Supp. 2d 1002,

1014 (N.D. Ill. 2000) (quoting Isby v. Bayh, 75 F.3d 1191, 1200 (7th Cir. 1996))

(in evaluating a proposed settlement, the court must recognize that the “‘essence of

settlement is compromise’” and will not represent a total win for either side); Van

Lith v. iHeartMedia + Entm't, Inc., No. 1:16-CV-00066-SKO, 2017 WL 4340337,

at *12 (E.D. Cal. Sept. 29, 2017) (“‘It is well-settled law that a proposed settlement




1
  See also, e.g., Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 964 (9th Cir. 2009) (“[C]ourts do not
traditionally factor treble damages into the calculus for determining a reasonable settlement
value.”); Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D. 369, 376, n.12 (D.D.C. 2002)
(“[T]he standard for evaluating settlement involves a comparison of the settlement amount with the
estimated single damages.”); Cnty. of Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1324
(2d Cir. 1990) (“[T]he district judge correctly recognized that it is inappropriate to measure the
adequacy of a settlement amount by comparing it to a possible trebled base recovery figure.”); City
of Detroit v. Grinnell Corp., 495 F.2d 448, 458-59 (2d Cir. 1974) (“[T]he vast majority of courts
which have approved settlements ... have given their approval ... based on an estimate of single
damages only.”), overruled on other grounds as recognized by U.S. Football League v. Nat'l
Football League, 887 F.2d 408, 415-16 (2d Cir. 1989). Although a small minority of district
courts has evaluated treble damages in a settlement context, there is “no authority that requires a
district court to assess the fairness of a settlement in light of the potential for trebled damages.”
Sullivan v. DB Invs., Inc., 667 F.3d 273, 325 (3d Cir. 2011) (quoting In re Cmty. Bank of N. Va.,
622 F.3d 275, 312 (3d Cir. 2010) (emphasis in original)).



                                                 -9-
may be acceptable even though it amounts to only a fraction of the potential recovery

that might be available to the class members at trial.’”) (citations omitted).

              2.    The Effectiveness of Any Proposed Method of Distributing
                    Relief to the Class, Including the Method of Processing Class-
                    Member Claims—Rule 23(e)(2)(C)(ii)
      Under the terms of the proposed Settlement, settlement funds will be

distributed automatically, with no need for a claim form, to the approximately 1.43

million class members whose contact information is known to the parties. The

remainder of the class has only to submit a relatively simple claim form with basic

questions about class membership. This procedure is claimant-friendly, efficient,

cost-effective, proportional and reasonable under the particular circumstances of

this case.

              3.    The Terms of any Proposed Award of Attorney’s Fees,
                    Including Timing of Payment—Rule 23(e)(2)(C)(ii)
      The Court analyzes the terms of Class Counsel’s request for attorneys’ fees

and expenses below. In short, the Court finds the requested fees and costs are

reasonable and concludes that the relief that remains for the class—all of which will

be distributed without any possibility of reversion—is adequate in light of all the

additional factors discussed herein. This factor favors final approval.

              4.    Any Agreement Required To Be Identified Under Rule
                    23(e)(3)—Rule 23(e)(2)(C)(iv)
      The parties have not identified, nor is the Court aware of, any agreement—

other than the Settlement itself—that must be considered pursuant to Rule 23(e)(3).

This factor is neutral.

      D.      Equitable Treatment of Class Members—Rule 23(e)(2)(D)
      All class members are entitled to the same relief under the proposed

Settlement.    This proposal is fair and equitable because the class members’

interests in the Avery judgment were undivided when they were lost and, thus, each

class member’s damages were identical.          The proposed Settlement therefore


                                         -10-
entitles each class member to an equal, pro-rata share of the Settlement fund. Doc.

941 § A(l).

         Objector Marlow does not dispute that the Settlement’s allocation is

equitable.     She does, however, claim that the objection process is unduly

burdensome because it requires objectors, and not other class member claimants,

to produce “proof of class membership.” Doc. 961 at 17. According to Marlow,

“[s]addling objectors with burdens not imposed on all class members is punitive,

intended to intimidate class members from objecting.” Id. The Court disagrees.

Asking objectors to provide “proof of class membership . . . is not burdensome and

is a reasonable safeguard against manipulation of the process by non-class

members.” See, e.g., Mexico Money Transfer, 164 F. Supp. 2d at 1032. The Court

observes that objectors can play an important role in the settlement approval

process.      But, by appealing from a trial court order approving a settlement,

objectors can also significantly delay the implementation of a settlement and the

distribution of the settlement funds for the entire class—which here includes

millions of class members who have voiced no opposition to the Settlement and

who have waited for over 20 years for relief. Marlow has not convinced the Court
that it erred in determining that those who wish to wield this leverage must
demonstrate their standing to do so—and may be cross-examined on their standing

and motives to object— particularly when, as here, there is but one objector out of

millions of class members and she initially swore under penalty of perjury that she

was not a class member. Marlow has advanced no evidence or compelling argument

in support of her claim that that this provision is in any way “punitive” or “intended

to intimidate class members from objecting,” and the Court soundly rejects such a

claim.

         This factor favors final approval as well.




                                           -11-
      E.     The Amount of Opposition to the Settlement—the Seventh
             Circuit’s Third Factor
      The Court must independently analyze all factors relevant to the settlement

approval inquiry. Nevertheless, the response from the class can provide insight

into the fairness of both the settlement and, as discussed below, the requested

attorney’s fees and costs.

      The Class here is estimated to include approximately 4.7 million members.

Approximately 1.43 million of them received individual postcard or email notice of

the terms of the proposed Settlement, and the rest were notified via a robust

publication program “estimated to reach 78.8% of all U.S. Adults Aged 35+

approximately 2.4 times.” Doc. 966-2 ¶¶ 26, 41. The Court previously approved the

notice plan (Doc. 947), and now, having carefully reviewed the declaration of the

Notice Administrator (Doc. 966-2), concludes that it was fully and properly

executed, and reflected “the best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through

reasonable effort.” See Fed. R. Civ. P. 23(c)(2)(B). The Court further concludes

that CAFA notice was properly effectuated to the attorneys general and insurance

commissioners of all 50 states and District of Columbia.

      Of the millions of Class members and more than a hundred senior

government officials who received notice, only one person—and not a single

government official—objected or otherwise criticized the Settlement. This lone

voice of opposition represents a mere 0.00002% of the estimated Class. Adding the

471 people who previously opted out after the Class was initially certified, the

percentage of the Class that has expressed any disapproval of the litigation or

settlement is 0.001%. Doc. 935 ¶ 6. This remarkably low level of opposition is

“strong circumstantial evidence in favor of the settlement,” especially considering

that nearly one-and-a-half million class members received individual, direct notice.

See, e.g., Mexico Money Transfer , 164 F. Supp. 2d at 1021 (the fact that more


                                        -12-
than “99.9% of class members have neither opted out nor filed objections . . . is

strong circumstantial evidence in favor of the settlement[]”). 2 This factor strongly
favors settlement approval.

       F.      The Stage of the Proceedings and the Amount of Discovery
               Completed—the Seventh Circuit’s Fifth Factor
        “The stage of the proceedings at which settlement is reached is important

because it indicates how fully the district court and counsel are able to evaluate the

merits of plaintiffs’ claims.” Armstrong v. Bd. of Sch. Dirs., 616 F.2d 305, 325 (7th

Cir. 1980). Here, the parties settled after trial had begun and after more than six

years of intensive litigation. The discovery process was exhaustive, and involved:

hundreds of thousands of documents exchanged and reviewed, including many

documents from third parties; dozens of depositions; and dozens of discovery

hearings and disputes resolved by Magistrate Judge Williams. The motion practice

2
  See also Camp Drug Store, Inc. v. Cochran Wholesale Pharm., Inc., No. 16-CV-488-SMY-RJD,
2017 WL 5724208, at *2 (S.D. Ill. Apr. 26, 2017) (“The lack of opposition from any
settlement class member also militates in favor of settlement.”), aff'd, 897 F.3d 825 (7th Cir. 2018);
Kleen Prod. LLC v. Int'l Paper Co., No. 1:10-CV-05711, 2017 WL 5247928, at *3 (N.D. Ill. Oct. 17,
2017) (one objector out of 158,500 class members “attests to” the “fairness” of the settlement); In
re Sw. Airlines Voucher Litig., No. 11 C 8176, 2013 WL 4510197, at *7 (N.D. Ill. Aug. 26, 2013)
(concluding that objections and opt outs “amount[ing] to less than 0.01%” is a “low level of
opposition [that] supports the reasonableness of the settlement”), aff'd as modified, 799 F.3d 701
(7th Cir. 2015); In re AT & T Mobility Wireless Data Servs. Sales Tax Litig., 789 F. Supp. 2d 935,
964-65 (N.D. Ill. 2011) (concluding that 10 objections and “less than 0.01%” of opt outs was
“remarkably low level of opposition” that “supports the Settlement”); Henry v. Sears Roebuck &
Co., No. 98-cv-4110, 1999 WL 33496080, at *11 (N.D.Ill. July 23, 1999) (twenty-four objections was
“extremely small number” and “weighs in favor of Court approval”); Bell Atl. Corp. v. Bolger, 2 F.3d
1304, 1313-14 (3d Cir. 1993) (“Less than 30 of approximately 1.1 million shareholders objected.
This is an infinitesimal number” that “does not favor derailing settlement.”); Stoetzner v. U.S. Steel
Corp., 897 F.2d 115, 119 (3d Cir. 1990) (where 29 of 281 (10.3%) class members objected, finding
that the “response of the class members, both in numbers and in rationale, strongly favors
settlement”); Van Lith, 2017 WL 4340337, at *14 (“Indeed, ‘[i]t is established that the absence of a
large number of objections to a proposed class action settlement raises a strong presumption that
the terms of a proposed class action settlement are favorable to the class members.’”) (citation
omitted); Office & Prof'l Emps. Int'l Union v. Int'l Union, United Auto., Aerospace & Agric.
Implement Workers of Am., 311 F.R.D. 447, 458 (E.D. Mich. 2015) (objection from “[o]nly one class
member[]” is “extremely minimal level of opposition” and “is an indication of [the] settlement’s
fairness”) (citations omitted); Nat'l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 529
(C.D. Cal. 2004) (“It is established that the absence of a large number of objections to a proposed
class action settlement raises a strong presumption that the terms of a proposed class settlement
action are favorable to the class members.”).



                                                -13-
was also extensive. Indeed, there were approximately 100 contested motions filed

in this litigation, including motions to dismiss, motions for class certification,

motions for summary judgment, many Daubert motions and motions in limine,

and three separate petitions to the Seventh Circuit. Finally, the parties were fully

prepared for, and had in fact begun, what was to be a six-week trial that was to

involve dozens of witnesses and thousands of documents. Thus, as this Court

previously noted, the parties’ knowledge of this case was likely as close to complete

as one could ever achieve in a piece of litigation, short of knowing what the jury and

the appellate court would do. This factor also strongly favors final approval.

      G.         Opinion of Qualified Counsel
      In assessing the fairness of a proposed settlement, courts are “entitled to rely

heavily on the opinion of competent counsel.” Gautreaux v. Pierce, 690 F.2d 616,

634 (7th Cir. 1982) (citation omitted); accord Isby, 75 F.3d at 1200. As noted

above, Class Counsel are experienced class action litigators whose knowledge of

this case was built on years of intensive litigation and was about as complete as can

ever be achieved in litigation short of completing a trial and appeal. Indeed, some

of the Parties’ counsel had tried the underlying Avery case and/or were involved in

the underlying appeals. This track record of familiarity spans three decades of first-

hand experience. Class Counsel’s unanimous and strong endorsement therefore

further supports the fairness, reasonableness, and adequacy of the proposed

Settlement.

      For all these reasons, and after considering all relevant factors set forth in

Rule 23 and the Seventh Circuit’s jurisprudence, the Court concludes that the

Settlement is “fair, adequate, and reasonable” and should be granted final approval.

           II.     Class Counsel’s Request for Attorneys’ Fees and Costs
      “[L]awyer[s] who recover[] a common fund . . . [are] entitled to a reasonable

attorney’s fee from the fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472,


                                         -14-
478 (1980); see also Sutton v. Bernard, 504 F.3d 688, 691 (7th Cir. 2007).

“[W]hen deciding on appropriate fee levels in common-fund cases,” like this one,

courts in the Seventh Circuit “must do their best to award counsel the market price

for legal services, in light of the risk of nonpayment and the normal rate of

compensation in the market at the time.” In re Synthroid Mktg. Litig. (“Synthroid

I”), 264 F.3d 712, 718 (7th Cir. 2001); accord Williams v. Rohm & Haas Pension

Plan, 658 F.3d 629, 635 (7th Cir. 2011) (“[T]he district court must try to assign

fees that mimic a hypothetical ex ante bargain between the class and its

attorneys.”).

       Although courts in this Circuit have the discretion to use either a percentage

of the fund or lodestar methodology, Florin v. Nationsbank of Georgia, N.A., 34

F.3d 560, 566 (7th Cir. 1994), the percentage method is employed by “the vast

majority of courts in the Seventh Circuit (like other Circuits).” Doc. 954-2 ¶ 13

(citing empirical studies); C.f. Beesley v. Int'l Paper Co., No. 3:06-CV-703-DRH-

CJP, 2014 WL 375432, at *2 (S.D. Ill. Jan. 31, 2014) (Herndon, J.) (“When

determining a reasonable fee, the Seventh Circuit Court of Appeals uses the

percentage basis rather than a lodestar or other basis.”). 3 The percentage method
makes sense because “it is essentially unheard of for sophisticated lawyers to take

on a case of this magnitude and type on any basis other than a contingency fee,

expressed as a percentage of the relief obtained.” In re Payment Card Interchange

Fee and Merch. Discount Antitrust Litig., 991 F. Supp. 2d 437, 440 (E.D.N.Y.

2014), rev’d on other grounds, 827 F.3d 223 (2d Cir. 2016). Thus, where, as here,

“the ‘prevailing’ method of compensating lawyers for ‘similar services’ is the

3
  See also, e.g., Cooper v. IBM Pers. Pension Plan, No. CIV. 99-829-GPM, 2005 WL 1981501, at *3
(S.D. Ill. Aug. 16, 2005), rev'd and remanded on other grounds, 457 F.3d 636 (7th Cir. 2006) (“The
approach favored in the Seventh Circuit is to compute attorney’s fees as a percentage of the benefit
conferred on the class.”); Spano v. Boeing Co., No. 06-CV-743-NJR-DGW, 2016 WL 3791123, at *2
(S.D. Ill. Mar. 31, 2016) (same); Nolte v. Cigna Corp., No. 2:07-CV-2046-HAB-DGB, 2013 WL
12242015, at *2 (C.D. Ill. Oct. 15, 2013) (same).



                                               -15-
contingent fee, then the contingent fee is the ‘market rate.’” Kirchoff v. Flynn, 786

F.2d 320, 324 (7th Cir. 1986) (emphasis in original).

      Having concluded that the percentage method is appropriate, the Court must

next determine whether Class Counsel’s request of one-third of the common fund

is reasonable and reflective of the ex ante market price for Class Counsel’s services.

This analysis is informed by a number of factors, including: (1) the actual

agreements between the parties as well as fee agreements reached by sophisticated

entities in the market for legal services; (2) the risk of non-payment at the outset of

the case; (3) the caliber of Class Counsel’s performance; and (5) information from

other cases, including fees awarded in comparable cases. See, e.g., Synthroid I,

264 F.3d at 719. These factors, when viewed separately and together, support

Class Counsel’s request.

      A.     Fee Agreements from the Named Plaintiffs and Sophisticated
             Entities in Other Litigation.
      “The first benchmark” of the market rate “is actual agreements” between

plaintiffs and counsel. Id., at 719. Here, all named plaintiffs signed agreements

calling for attorneys’ fees of 40%. Doc. 954-4 ¶ 11. Perhaps more importantly,

Class Counsel have advanced significant evidence and empirical analysis—much of

which is reflected in the declaration of Professor Charles Silver—demonstrating

that sophisticated clients and sophisticated class representatives regularly agree to

pay 33.33% or more in risky, complex litigation, even when potential rewards are

very large. See Doc. 954-1 at 17-26. This in-depth analysis confirms that the

market that this Court must mimic—one formed by sophisticated entities in

comparable contexts—routinely produces fee agreements at or above the

percentage Class Counsel request here.          Moreover, as Professor Fitzpatrick

observed, sophisticated entities in the market for legal representation often

negotiate fee agreements that call for higher percentages—sometimes reaching as



                                         -16-
high as 50%—of any resolution obtained after a trial begins, as was the case here.

See, e.g., Doc. 954-2 ¶ 20 (citing empirical data). This factor, therefore, supports

Class Counsel’s requested fees.

      B.     Risk of non-payment
      “The greater the risk of walking away empty-handed, the higher the award

must be to attract competent and energetic counsel.”           Silverman v. Motorola

Solutions, Inc., 739 F.3d 956, 958 (7th Cir. 2013); accord, e.g., Synthroid I, 264

F.3d at 721 (The market rate must account for the “risk of nonpayment a firm

agrees to bear.”). Thus, “[w]hen determining the reasonableness of a fee request,

courts put a fair amount of emphasis on the severity of the risk (read: financial

risk) that class counsel assumed in undertaking the lawsuit.” In re Dairy Farmers

of Am., Inc., 80 F. Supp. 3d 838, 847-48 (N.D. Ill. 2015). “[T]his consideration

incentivizes attorneys to accept and (wholeheartedly) prosecute the seemingly too-

big-to-litigate wrongs hidden within the esoteric recesses of the law, ensuring that

the attorneys are compensated for their work at the end of the day.” Id. at 848.

      It would be difficult to overstate the risk that this case presented at the outset.

As a threshold matter, successful RICO actions are exceedingly rare. Gross v.

Waywell, 628 F. Supp. 2d 475, 480 (S.D.N.Y. 2009) (“[T]he statistical record

indicates that in 98 percent of the RICO appellate cases surveyed, which do not

include RICO actions dismissed by the district courts but not appealed, plaintiffs

and counsel invested extensive time and energies in litigation only to come away

with a total loss.”). Successful RICO class actions are rarer still. See, e.g., Doc.

954-1 at 34-36 (discussing study of RICO class actions). Moreover, the particular

theory presented by this case was without precedent and presented a host of unique

factual and legal challenges.

      On the facts, it is important to note that unlike many cases where attorneys

seek a substantial fee, Class Counsel here were not assisted by any governmental


                                          -17-
investigations or prosecution, for example, as is often the case large class actions.

See, e.g., Doc. 954-2 ¶ 23 (discussing a study finding that “private lawyers . . . were

the first to discover fraud only 3% of the time”); see also In Re: Syngenta Ag Mir

162 Corn Litig., No. 14-MD-2591-JWL, 2018 WL 6436074, at *12 (D. Kan. Dec. 7,

2018) (concluding that attorney fee award of 1/3 in super-mega-fund case was

justified, in part, by the fact that the “case did not involve a government investigation

or prosecution of the defendant”). As a result, the burden of building this case was

borne entirely by Plaintiffs, and there was certainly no guarantee when they took

the case that they would prevail. According to Magistrate Judge Williams, who

closely oversaw the discovery in this case, Plaintiffs did not have enough evidence

to “connect the dots” of their case two years in, much less at the time they filed.

Doc. 300 at 5. Plaintiffs did, ultimately, marshal enough evidence to defeat two

summary judgment motions, but that does not mean that they would have

triumphed at trial and on appeal, and more to the point, it does not undermine the

complexity and uncertainty of the challenges Plaintiffs faced when they filed suit.

      On the law, too, Plaintiffs faced significant risks at the outset of this case.

Defendants repeatedly advanced a number of strong challenges on complex issues
of law, any one of which could have resulted in complete dismissal of the case.
Those challenges included, among others: Rooker-Feldman, claim and issue

preclusion, RICO proximate cause, RICO injury, Noerr-Penington, and the statute

of limitations. As noted herein, these challenging issues were briefed extensively in

a motion to dismiss, a petition for writ of mandamus, class certification filings, two

petitions for leave to appeal pursuant to Rule 23(f), and two summary judgment

motions. Plaintiffs largely prevailed on these issues before this Court, but this was

far from a foregone conclusion at the outset of this litigation, and many more

obstacles remained at trial and on appeal.




                                          -18-
      For all these reasons, the three class action attorney fee experts supporting

Class Counsel’s motion—three of the most experienced and respected experts in

this field—all opined that this case was as risky as they come. See, e.g., Doc. 954-

1 at 33 (“[T]his is one of the most important lawsuits of my lifetime[, and] . . . also

one of the riskiest, as every relevant metric shows.”); Doc. 954-3 ¶ 36 (identifying

“[a] dozen independent factors [that] demonstrate the riskiness of this case viewed

ex ante – and [that were] borne out by the arc of the litigation”); Doc. 954-2 ¶ 21

(“[I]t is a gross understatement to say that this case involved above-average risks.”)

(emphasis in original). This Court agrees and concludes that the risk of non-

payment at the outset of the case overwhelmingly favors Class Counsel’s requested

one-third fee.

      Marlow’s arguments to the contrary miss the mark entirely.                   She

acknowledges that, in determining the market price for counsel’s service, courts

must assess the risk that existed “at the outset of the case” (Doc. 961 at 8 (quoting

Synthroid I, 264 F.3d at 718)), but her actual analysis focuses only on “the risks of

proceeding to trial with the evidence [Class Counsel] amassed during over six years

of litigation” (id. at 15). While the risk that remained at the time of resolution
remained significant, as noted above, that level of risk—after having achieved
victories on motions to dismiss, class certification, summary judgment and more—

is irrelevant to the ex ante market price inquiry required in this Circuit. Moreover,

Marlow’s observation that more attorneys joined the litigation as it progressed

overlooks the fact that some of the firms initially prosecuting this case later

withdrew. See Docs. 439 and 455. Regardless, this point is, at best, evidence that

Plaintiffs’ case got stronger over the course of litigation. Finally, Marlow ignores

the undisputed fact that no other lawyers were interested in taking this case when

it was filed, and none opposed or otherwise contested Plaintiffs’ Motion for

Appointment of Co-Lead and Liaison Counsel. Doc. 179. There was no such


                                         -19-
competition, notwithstanding the potential size of the case, presumably because of

the extremely high level of risk. Again, this factor strongly favors approval of Class

Counsel’s requested fees.

      C.     The Quality of Class Counsel’s Performance
      Also relevant to this analysis is the quality of Class Counsel’s work.

Taubenfeld v. AON Corp., 415 F.3d 597, 600 (7th Cir. 2005) (noting that the

“evidence of the quality of legal services rendered” is among the “type[s] of evidence

needed to mimic the market per Synthroid I”); Schulte v. Fifth Third Bank, 805 F.

Supp. 2d 560, 597 (N.D. Ill. 2011) (Compensation also depends on “the quality of

[counsel’s] performance.”).    Class Counsel’s work here, and the results they

obtained, are both exemplary. As described above, over the course of more than

six years and approximately 100 contested motions, Counsel achieved many

significant victories. They survived motions to dismiss, two independent motions

for summary judgment, and three trips to the Seventh Circuit; achieved certification

of a nationwide class; and also secured a series of important wins on pre-trial

motions in limine and Daubert motions before taking the case through the

beginning of trial. These were all significant achievements, given the complexity

and difficulty of both the factual and legal issues involved in this novel case. In

sum, Class Counsel worked hard on this litigation and the caliber of that work was

consistently first rate. This factor, too, supports Class Counsel’s request.

      D.     Information from Other Cases
      Another relevant data point for the market price for attorneys’ fees is those

awarded in “analogous class action settlements.” Taubenfeld, 415 F.3d at 600;

accord Silverman, 739 F.3d at 958. Although it is difficult to find cases that

compare to this one, this factor too supports Class Counsel’s request.




                                         -20-
       Courts within the Seventh Circuit, and elsewhere, regularly award

percentages of 33.33% or higher to counsel in class action litigation. 4 Professor
Rubenstein—drawing upon his analysis of recent empirical studies on class action

fee awards—observed that the average awarded fee in the Seventh Circuit is 31.6%,

only slightly below the percentage requested here. Doc. 954-3 ¶ 17 (citing studies);

see also 954-2 ¶ 18 (discussing empirical study demonstrating that fees in the 30-

35% range were the most common). These statistics, however, do not account for

the riskiness of this case, and this case was extremely risky. The statistics also do

not account for the quality of counsel’s performance, which again, was noteworthy

here. And finally, they do not account for the stage at which the case resolved. This

is relevant because, as discussed previously, sophisticated market players typically

set higher fee percentages when a case resolves during or after trial.                       Courts

recognize this as well, and award fees reflecting this market tendency. While trials

are rare and the data limited, of the 11 cases proceeding to trial that Professor

Rubenstein found in his database, the “mean fee award . . . was 36%, with five cases

4
  See, e.g., Young v. Cnty. of Cook, No. 06 C 552, 2017 WL 4164238, at *6 (N.D. Ill. Sept. 20, 2017)
(awarding 33.33% of $52 million common fund and overruling objections calling for sliding scale
approach); Spano, 2016 WL 3791123, at *2 (“A one-third fee is consistent with the market rate in
settlements concerning this particularly complex area of law.”); Dairy Farmers, 80 F. Supp. 3d at
862 (awarding one third plus expenses of $46 million common fund); Standard Iron Works v.
ArcelorMittal, No. 08 C 5214, 2014 WL 7781572, at *1 (N.D. Ill. Oct. 22, 2014) (“The Court finds
that a 33% fee [of $163.9 million common fund] comports with the prevailing market rate for legal
services of similar quality in similar cases.”); Beesley, 2014 WL 375432, at *4 (Herndon, J.)
(awarding one third of common fund); Fosbinder-Bittorf v. SSM Health Care of Wis., Inc., No. 11-
CV-592-WMC, 2013 WL 5745102, at *1 (W.D. Wis. Oct. 23, 2013) (same); George v. Kraft Foods
Global, Inc., No. 1:07-CV-1713, 2012 WL 13089487, at *4 (N.D. Ill. June 26, 2012) (same); City of
Greenville v. Syngenta Crop Prot., Inc., 904 F. Supp. 2d 902, 908-09 (S.D. Ill. 2012) (awarding
one-third of $105 million settlement plus roughly $8.5 million in costs and holding that “[w]here
the market for legal services in a class action is only for contingency fee agreements, and there is a
substantial risk of nonpayment for the attorneys, the normal rate of compensation in the market is
33.33% of the common fund recovered.”); Schulte, 805 F. Supp. 2d at 601 (awarding one third of
common fund); Will v. Gen. Dynamics Corp., No. CIV. 06-698-GPM, 2010 WL 4818174, at *4 (S.D.
Ill. Nov. 22, 2010) (same); Martin v. Caterpillar Inc., No. 07-CV-1009, 2010 WL 11614985, at *2
(C.D. Ill. Sept. 10, 2010) (“[C]ourts in the Seventh Circuit award attorney fees ‘equal to
approximately one-third or more of the recovery.’ The Seventh Circuit itself has specifically noted
that ‘the typical contingent fee is between 33 and 40 percent.’”); Harzewski v. Guidant Corp., No.
05-cv-01009, Doc. 194 (S.D. Ind. Sept. 10, 2010) (awarding 38% of the common fund).



                                                -21-
having awards of 38.9% or more and three of those having fee awards of 40% or

more. The median fees and costs awarded in the 11 cases that progressed to trial

with applicable data was 45%.” Rubenstein Decl. ¶ 18. Class Counsel’s fee request

is reasonable when viewed in the context of this data.

      Marlow nevertheless argues that an award of 33.33% would be unreasonable

here because “megafund settlements are different.” Doc. 961 at 13. The Court

acknowledges that some empirical studies of class action fee awards—including

ones conducted by Class Counsel’s expert, Professor Fitzpatrick—demonstrate that

as recoveries increase attorney fee percentages tend to decrease. See Brian T.

Fitzpatrick, An Empirical Study of Class Action Settlements and Their Fee

Awards, 7 J. Empirical Legal Stud. 811, 839 (2010). The Court also understands

that courts in other circuits have, in some situations, enforced a “megafund cap”

that limits the percentage that attorneys can recover in large cases. On this issue,

however, the Seventh Circuit found reversible error for “follow[ing] decisions of

district courts in other jurisdictions, rather than decisions of the . . . Seventh

Circuit” and rejected a percentage cap on megafund recoveries because “[p]rivate

parties would never contract for such an arrangement.” Synthroid I, 264 F.3d at
718; see also In re FedEx Ground Package Sys., Inc., Emp’t Practices Litig., 251
F. Supp. 3d 1225, 1239 (N.D. Ind. 2017) (“Our court of appeals . . . has rejected

the concept behind the ‘megafund’ theory”).

      Professor Silver’s declaration supports this conclusion and details many

examples in which sophisticated parties—both in non-class fee agreements and

when negotiating fee arrangements as lead plaintiffs in class actions—agree to flat

percentages at or above 33.33% in cases that yield significant recoveries. See Doc.

954-1 at 17-28. Courts regularly follow suit, even in megafund cases. Indeed,

Professor Silver’s declaration cites at least 20 cases in which courts awarded 33%

or more of recoveries between $105 and $974 million (not accounting for inflation).


                                        -22-
Id. at 39-45 (Table 2). One of those cases, In re U.S. Foodservice, Inc. Pricing

Litig., shares notable similarities with this case. No. 3:07-md-1894 (AWT) (D.

Conn.), Doc. 510-1 (Aug. 29, 2014) (fee motion); Doc. 523 (Dec. 9, 2014) (order

granting fee motion) (RICO class action with sophisticated lead plaintiffs that

resulted in a $297 million settlement from which the court awarded class counsel

33.33% in fees and $7,941,358.41 litigation expenses).          Syngenta, 2018 WL

6436074, decided after Class Counsel submitted their reply brief, provides further

support. There, the court awarded counsel one-third of a $1.5 billion settlement

and concluded that “a one-third fee is customary in contingent-fee cases (factor 5),

or is even on the low side, as that figure is often higher in complex cases or cases

that proceed to trial.” Id. at *14. This Court agrees.

      The Seventh Circuit’s decision in Silverman does not mandate otherwise.

739 F.3d 956. In Silverman, the court noted that 27.5% of $200 million “may be

at the outer limit of reasonableness,” but it did not dispense with the Seventh

Circuit’s overarching instruction to “approximate the market rate that prevails

between willing buyers and willing sellers of legal services.” Id. at 959, 957. The

outer limits of a reasonable ex ante fee negotiation in one case may be the inner
limits in another. Indeed, as the Seventh Circuit noted in Synthroid II, “if securities
suits present less risk to the plaintiff class than does a fraud suit against a drug

manufacturer, it is unsound to use a contingent fee appropriate to the former as

the measure in the latter.” 325 F.3d 974, 979 (7th Cir. 2003).            Likewise, if

Silverman presented less risk to the plaintiff class than did this completely novel

RICO class action—as it certainly did—then here, too, “it is unsound to use a

contingent fee appropriate to the former as the measure in the latter.” See id. The

Court agrees with Professor Fitzpatrick’s observation that Silverman “presented

none of the ex ante risks of this case (for example, Silverman was a securities fraud

case, where class certification is relatively perfunctory), and, perhaps even more


                                         -23-
importantly, did not go to trial.”). Doc. 954-2 ¶ 25. The Court therefore concludes

that the extraordinary facts of this case—and the novel risks it entailed—set it apart

from Silverman, and that sophisticated parties would have negotiated no less than

a fee arrangement of 1/3 for a resolution reached after the case progressed to trial.

      For similar reasons, this Court declines to adopt a decreasing sliding scale

fee structure. The Seventh Circuit explained the rationale for this approach in

Synthroid I, but also cautioned that “systems with declining marginal percentages

are [not] always best” because they “create declining marginal returns to legal work,

ensuring that at some point attorneys' opportunity cost will exceed the benefits of

pushing for a larger recovery, even though extra work could benefit the client.” 264

F.3d at 721. Thus, while the Seventh Circuit, and courts within it, have applied the

declining scale to large recoveries in some circumstances, the Court rejects

Marlow’s suggestion that it is the only permissible model.

      Silverman itself, which affirmed a flat percentage in a megafund case,

confirms this. 739 F.3d at 956. So does Dairy Farmers, 80 F. Supp. 3d at 845.

There, the court observed that the declining percentage approach “is not a one-size-

fits-all recovery scheme, and there are many other factors to consider before
declaring this pricing grid the Cinderella slipper.” Id. Ultimately, in that case, the
court concluded that a flat 33.33% fee was appropriate even though the risk was

relatively low and notwithstanding a “seemingly tailor-made tiered-pricing

arrangement” set by the Seventh Circuit in Synthroid II. Id. at 845, 848.

      Similarly, in Young v. County of Cook, No. 06 C 552, 2017 WL 4164238

(N.D. Ill. Sept. 20, 2017), Judge Kennelly concluded that the circumstances of that

case placed it “squarely within the category of cases for which the use of a declining

marginal percentage scale is not appropriate.” Young, 2017 WL 4164238, *5

(emphasis added). This was true, the court found, because of the “high risk of non-

payment,” the “enormous amount of work [that] went into” the litigation, and the


                                         -24-
fact that counsel had turned down an earlier settlement offer in a successful effort

to obtain more for the class. Id. at *4-5.

      The Court finds this reasoning persuasive. As in Young, this case presented

an extremely high risk of non-payment and required an enormous amount of work.

And like counsel in Young, Class Counsel here turned down settlement offers that

were significantly lower than the $250 million settlement that was ultimately

reached. “Class Counsel rejected that offer in order to obtain a better recovery for

the Class, and, after considerable additional litigation, pre-trial proceedings, and

after jury selection once trial had commenced, they did just that.” Doc. 973-1 ¶ 2.

Thus, Judge Kennelly’s conclusion that a “33% contingent fee of the total recovery

is on the low end of what is typically negotiated ex ante by plaintiffs’ firms taking

on large, complex cases” applies with equal force here, and justifies Class Counsel’s

requested fees. See Young, 2017 WL 4164238, *6; see also, e.g., Standard Iron

Works, 2014 WL 7781572, at *1 (awarding a flat 33% of $163.9 million settlement);

City of Greenville, 904 F. Supp. 2d at 908-09 (awarding 33% of $105 million plus

roughly $8.5 million in costs); Cent. Laborer’s Pension Fund v. Sirva, Inc., No.

1:04-cv-07644, Doc. 249 (N.D. Ill. Oct. 31, 2007) (awarding a flat 29.85% percent
of $53.3 million).
      In sum, the Court agrees that with Class Counsel that
      [T]his case is in a league of its own. It was brought under a statute that
      almost never rewards plaintiffs. It relied on a novel, untested theory.
      It was accompanied by extreme risk of non-payment. It required an
      enormous amount of work. And it settled only after trial had begun. In
      light of these factors, Class Counsel’s request of a flat 33.33% award
      is reasonable and, if anything, “is on the low end” of what sophisticated
      parties would have negotiated for a recovery during trial.
Doc. 973 at 15. The Court therefore concludes that Class Counsel’s request for

one-third of the common fund is reasonable and supported by the facts of this case.




                                         -25-
      Finally, the Court rejects Marlow’s contention that the percentage must be

calculated after deducting any awarded expenses. Courts in this Circuit routinely

award a percentage of the gross common fund without netting out separately

awarded costs, and this Court sees no reason to depart from that approach here.

See, e.g., Spano, 2016 WL 3791123, at *4 (awarding 33.33% of $57 million fund

in addition to costs for a total of 36.51% of fund); Johnson v. Meriter Health Servs.

Emp. Ret. Plan, No. 10-CV-426-WMC, 2015 WL 13546111, at *6 (W.D. Wis. Jan.

5, 2015) (awarding 27.5% of $82 million settlement fund plus in costs for total of

29.66% of the fund); Silverman, 2012 WL 1597388, at *5 (N.D. Ill. May 7, 2012),

aff'd sub nom. Silverman v. Motorola Sols., Inc., 739 F.3d 956 (7th Cir. 2013)

(“The Court awards attorney’s fees in the amount of 27.5% of the Settlement

Amount and awards $4,729,743.16 in costs.” (29.86% of settlement fund)); Martin,

2010 WL 11614985, at *6 (awarding 33.33% of gross settlement fund in addition

to costs for a total of 35.24% of the fund).

      E.     Lodestar Cross-Check
      A lodestar cross-check is not required in this Circuit. Rohm & Haas Pension

Plan, 658 F.3d at 636 (“[C]onsideration of a lodestar check is not an issue of

required methodology.”); Kolinek v. Walgreen Co., 311 F.R.D. 483, 500 (N.D. Ill.

2015) (“[N]o Seventh Circuit case law suggests that a percentage-of-the-fund

approach will yield a reasonable result only where it satisfies a lodestar cross-

check.”).   Indeed, the “use of a lodestar cross-check has fallen into disfavor,”

Beesley, 2014 WL 375432, at *3 (citing Synthroid II, 325 F. 3d at 979-80)), and,

in some cases, can be “counterproductive,” Gen. Dynamics Corp., 2010 WL

4818174, at *3 (collecting cases).      Nevertheless, because an objection to the

requested fees has been raised, the Court conducts this additional analysis to

further confirm that Class Counsel’s fees are reasonable and will not result in a

windfall.


                                         -26-
      The Court first finds that the records submitted by Counsel are sufficient for

this analysis and rejects Marlow’s argument that “full billing records” are necessary.

Contrary to Marlow’s assertion, it is well established that courts “may rely on

summaries . . . and need not review actual billing records.” See Beesley, 2014 WL

375432, at *3, n.1; accord Gen. Dynamics, 2010 WL 4818174, at *3 (same);

Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 264 (N.D. Cal. 2015) (“The

lodestar cross-check calculation need entail neither mathematical precision nor

bean counting . . . . [Courts] may rely on summaries submitted by the attorneys and

need not review actual billing records.”) (citation omitted)).

      The Court further concludes that the hours worked, rates billed, and

resulting multiplier are all customary and reasonable for cases of this complexity.

According to their declarations, Class Counsel worked approximately 55,000 hours

(totaling $29,163,729.05 in lodestar) in the seven years from pre-filing investigation

to the date the settlement was announced. This number of hours is not, as Marlow

suggests, “extraordinarily high” in the context of this case. In fact, it is well below

the mean in cases in the $250 million range that progressed to trial, and even lower

after accounting for the number of years this case was litigated. See Doc. 954-3
¶¶ 29-32. It is also about 20% less than hours that have been recently approved in
this district.   See, e.g., City of Greenville, 904 F. Supp. 2d at 909 (finding

reasonable 83,300 hours for two firms over 8 years—approximately 10,412

hours/year). Given the complexity of this litigation, and the tremendous amount of

work it involved, the Court has no trouble concluding that Class Counsel worked a

reasonable number of hours to prosecute this case.

      Class Counsel’s historical billing rates are also reasonable. The reported

blended average is $527.34. As Professor Rubenstein’s analysis demonstrates, this

is typical of rates approved in 22 recent class action fee awards in the Northern

District of Illinois. Furthermore, courts in this District (including this Court) have


                                         -27-
recently approved a billing structure and rates that would, if applied to Class

Counsel’s time here, result in a blended average rate approximately 1/3 higher than

what Class Counsel have reported. See Beesley, 2014 WL 375432, at *3; Spano,

2016 WL 3791123, at *4. With these guideposts in mind, and given the complexity

of this case and participation of highly-experienced lawyers with national practices

and expertise, the Court concludes that the billed rates are reasonable.

      The multiplier that results from Class Counsel’s reported lodestar is 2.83,

or if applying the rates approved in Spano, 2.11. Doc. 954 at 17; Doc. 954-4 ¶ 10.

This is reasonable under the facts of this case. Risk multipliers are “mandated”

where, as here, counsel “had no sure source of compensation for their services.”

Florin, 34 F.3d at 565; accord City of Greenville, 904 F. Supp. 2d at 909 (“[W]here

counsel ‘had no sure source of compensation for their services,’ the Court must

apply a risk multiplier to compensate the attorneys for the risk of nonpayment in

the event the litigation were unsuccessful.”). Moreover, multipliers should reflect

the risks counsel faces ex ante. Harman v. Lyphomed, Inc., 945 F.2d 969, 976

(7th Cir. 1991) (“The [multiplier] level selected should, to the extent possible, be

without regard to most developments during discovery and litigation because it is
designed to reflect the riskiness of the case at the outset.”). “The multiplier is”
therefore “determined by dividing 1 by the probability of success” at the outset of

the case. City of Greenville, 904 F. Supp. 2d at 909 (quoting Florin, 60 F.3d at

1248 n. 3). Thus, the 2.83 multiplier is justified here if Plaintiffs had less than a

35% chance of prevailing when they filed suit (1/2.83=0.3533). For all the reasons

detailed above, this is undoubtedly the case here.

      The lodestar cross-check therefore confirms the reasonableness of Class

Counsel’s request.




                                        -28-
III.   Class Counsel’s Requested Costs Are Reasonable.
       “It is well established that counsel who create a common fund like this one

are entitled to the reimbursement of litigation costs and expenses, which includes

such things as expert witness costs; computerized research; court reports; travel

expense; copy, phone and facsimile expenses and mediation.” Beesley, 2014 WL

375432, at *3 (citing Boeing, 444 U.S. at 478); see also Fed. R. Civ. P. 23(h). Here,

Class Counsel seek reimbursement of $6,971,852.80 in litigation expenses. No

objector challenges the fairness or reasonableness of the requested expenses.

       As a threshold matter, the Court concludes that the billing records

provided—which broke the costs down into 16 separate categories of litigation

expenses—include sufficient detail to allow the Court to perform its oversight

function. See, e.g., Schulte, 805 F. Supp. 2d at 600 (noting that a “summary

document” of expenses would suffice); see also Northbrook Excess & Surplus Ins.

Co. v. Procter & Gamble, 924 F.2d 633, 643 (7th Cir. 1991).

       The Court further concludes that the requested expenses are reasonable

under the facts of this case.    As noted throughout this Order, this case was

particularly hard-fought over more than six years.      During that time, Counsel:

secured the services of a number of highly-qualified experts, many of whom

submitted multiple reports, were deposed, and prepared for trial; paid for the

development and implementation of the litigation notice program; traveled to well

over a hundred hearings and depositions; employed a discovery vendor to host and

help analyze hundreds of thousands of pages of documents over more than six

years; and worked extensively with jury consultants and other trial-preparation

experts to achieve the best result for the Class. Doc. 954 at 18-21; Doc. 954-4 ¶

12. These are but a few examples of the costs of doing business in a complex and

high-stakes case such as this.




                                        -29-
      Yet, while this was certainly an expensive case to prosecute, the requested

expenses are only 2.8% of the common fund, which is significantly less than the

average of “4 percent of the relief for the class.” In re AT & T Mobility Wireless

Data Servs. Sales Tax Litig., 792 F. Supp. 2d 1028, 1041 (N.D. Ill. 2011) (citing

Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees in Class Action

Settlements: An Empirical Study, 1 J. Empirical Legal Stud. 27, 70 (2004)).

Moreover, as this Court previously recognized in a different case, “Class Counsel

had a strong incentive to keep expenses at a reasonable level due to the high risk of

no recovery when the fee is contingent.”       Beesley, 2014 WL 375432, at *3.

Furthermore, here, as in Beesley, “the fact that Class Counsel does not seek

interest as compensation for the time value of money or costs associated with

advancing these expenses to the Class makes this fee request all the more

reasonable.” Id. Finally, Class Counsel incurred significant costs after submitting

their motion—and will continue to do so until the settlement is finalized—for which

they have not sought reimbursement. See Doc. 973-1 ¶ 3.

      Class Counsel’s expenses are therefore justified in the context of this case.

IV.   Service Awards for the Class Representatives
      Plaintiffs request service awards of $25,000 for each of the three Class

Representatives: Mark Hale, Todd Shadle, and Laurie Loger. As demonstrated by

their Declarations, each of them has invested time and resources in this litigation

by, among other things: reviewing pleadings, responding to discovery requests,

producing documents, sitting for depositions, preparing for trial, remaining in

contact with Class Counsel, and overseeing the litigation. Doc. 973-1, Exhibits 1-

3. Furthermore, each of them served as a class representative in the underlying

Avery action and thus have been representing this same group of policyholders for

more than 20 years. Id. Service awards of $25,000 are within the range of awards

granted in similar situations, and are reasonable and appropriate under the facts


                                        -30-
of this case. See, e.g., Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)

(upholding award of $25,000 to class representative); Spano, 2016 WL 3791123,

at *4 (awarding $25,000 to two representatives and $10,000 to a third); Beesley,

2014 WL 375432, at *4 (awarding $15,000 and $25,000); Abbott v. Lockheed

Martin Corp., No. 06-CV-701-MJR-DGW, 2015 WL 4398475, at *4 (S.D. Ill. July

17, 2015) (awarding $25,000); Nolte v. Cigna Corp., No. 07-cv-2046, Doc. 413 at

9 (C.D. Ill. Oct. 15, 2013) (same); Gen. Dynamics, 2010 WL 4818174, at *4

(awarding $25,000 each to three named plaintiffs, and finding such awards are

“well within the ranges that are typically awarded in comparable cases”); Heekin v.

Anthem, Inc., No. 1:05-cv-01908-TWP-TAB, 2012 WL 5878032, at *1 (S.D. Ind.

Nov. 20, 2012) (awarding $25,000 each to two class representatives based on

extensive involvement over seven years of litigation).

       Marlow’s challenge to this request is unpersuasive.                     She points to no

authority suggesting that under comparable facts such an award is inappropriate.

Instead, her primary argument is that the Class Representatives did not themselves

submit declarations attesting to the work they performed. But this very information

was included in the one of Class Counsel’s declarations attached to the initial
motion and, in any case, in response to Marlow, all three Class Representatives
have submitted their own declarations. All of them confirm that they performed

significant work on behalf of the class and have earned the requested service

awards.

                                          CONCLUSION
       Accordingly, the Court hereby orders, adjudges, finds and decrees as follows:

           1. The Court hereby GRANTS Plaintiffs’ motion for final approval of the

               Settlement. 5 The Court fully and finally approves the Settlement in the

5
  The Court notes that attorney Gordon Ball, co-lead counsel for plaintiffs, is also one of the
responsible attorneys for the settlement-fund account.



                                                 -31-
           form contemplated by the Settlement Agreement (Doc. 941) and finds

           its terms to be fair, reasonable and adequate within the meaning of

           Rule 23 of the Federal Rules of Civil Procedure. The Court directs the

           consummation of the settlement pursuant to the terms and conditions

           of the Settlement Agreement.

        2. The Court finds that the Notice given to the Class Members constituted

           the best notice practicable under the circumstances and complied in

           all respects with the requirements of Rule 23 and due process.

        3. The Court hereby dismisses this Action with prejudice as to the

           defendants, and, except as provided under the Settlement Agreement,

           without costs.

        4. The Court hereby discharges and releases the Released Claims as to

           the Releasees, as those terms are used and defined in the Settlement

           Agreement (Doc. 941).

        5. The Court hereby permanently bars and enjoins the institution and

           prosecution by Class Plaintiffs and any Class Member of any other

           action against the Releasees in any court or other forum asserting any
           of the Released Claims, as those terms are used and defined in the
           Settlement Agreement (Doc. 941).

        6. The Court further reserves and retains exclusive and continuing

           jurisdiction over the Settlement concerning the administration and

           enforcement of the Settlement Agreement and to effectuate its terms.

        7. The Court finds and determines pursuant to Rule 54(b) of the Federal

           Rules of Civil Procedure that there is no just reason for delay and

           directing entry of final judgment.

     Further, the Court also GRANTS Class Counsel’s motion for attorneys’ fees

and costs. Class Counsel are awarded (1) $6,971,852.80 as reimbursement of


                                      -32-
reasonable litigation costs; and (2) attorneys’ fees in the amount of one-third

(33.33%) of the $250 million common fund, net of the $2.1 million estimated for

settlement notice and administration, but inclusive of interest accrued on the fund

at the time of distribution. The three Class Representatives—Mark Hale, Todd

Shadle, and Laurie Loger—are each awarded service awards of $25,000.

      A separate judgment consistent with this Memorandum and Order will issue

pursuant to Fed. R. Civ. P. 58.
                                                             Judge Herndon
      IT IS SO ORDERED.                                      2018.12.16 18:07:34
                                                             -06'00'
                                                   United States District Judge




                                       -33-
